February 26, 1923. The opinion of the Court was delivered by
Appeal from a decree of Hon. T.J. Mauldin, Circuit Judge, ordering and requiring the specific performance of a contract for the sale of land. The defendant set up the defense that the contract was "speculative." The essential facts of the case cannot be distinguished from those of the case of Summer v. Bankhead, 119 S.C. 78,111 S.E., 891, to which facts this Court applied the doctrine announced in the case of Schmidt v. Whitten, 114 S.C. 245,103 S.E., 553. The individual views of the writer are in entire accord with those so clearly and forcefully presented in the dissenting opinion of Mr. Justice Cothran in the case of Summer v. Bankhead, supra. But the view adopted in Schmidt's and Sumner's Cases, and adhered to by a majority of the members of this Court, is the law of this jurisdiction, and that law very clearly rules the decision of this appeal.
It is accordingly ordered and adjudged that the decree of the Circuit Court be reversed, and the complaint dismissed. Reversed. *Page 61 
MESSRS. JUSTICES WATTS and FRASER concur.
MR. JUSTICE COTHRAN did not participate.
MR. JUSTICE GARY did not sit.